Citation Nr: 0103706	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cardiovascular disease, and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 27 to June 15, 
1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claim. 

The issue of entitlement to service connection for 
cardiovascular disease on the merits is the subject of the 
remand immediately following this decision.


FINDINGS OF FACTS

1.  By a July 1971 decision, the RO denied service connection 
for cardiovascular disease.  

2.  The veteran was notified of the decision by letter dated 
July 12, 1971, and he did not disagree with that decision.

3.  Evidence submitted since the July 1971 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
cardiovascular disease.


CONCLUSIONS OF LAW

1.  The RO's July 1971 denial of service connection for 
cardiovascular disease is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2000).  

2.  Evidence submitted since the RO's July 1971 denial of 
service connection for cardiovascular disease is new and 
material; thus, the requirements to reopen the claim have 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual background

Service medical records indicate that the veteran had been 
diagnosed with rheumatic fever at the age of five.  Because 
of this disease, the veteran was regularly monitored by a 
cardiologist and prescribed Penicillin prophylactically.  
There was no indication of a recurrence of this disease.  

A letter from the veteran's physician, Dr. Glen Cayler, 
received May 17, 1971, stated that in 1969 the veteran showed 
no evidence of cardiac dysfunction.  In addition, the letter 
reported that in 1971 the veteran's blood pressures, pulses, 
cardiac impulse and heart sounds were all normal.  There was 
no murmur.  The doctor concluded in this letter that the 
veteran had a perfectly normal heart and that he was 
physically fit for any type of physical endeavor. 

The veteran's enlistment examination on May 18, 1971, noted 
that the veteran had a history of rheumatic fever.  The 
veteran stated that during his enlistment examination he 
informed the Induction Center of his prior heart condition 
and they did not evaluate him further.  At that time, the 
veteran stated that he was previously classified as 4-F 
because of his heart condition.  The veteran entered active 
duty on May 27, 1971.  On May 28, 1971, a physical profile 
serial report said there was a question of heart disease from 
rheumatic fever.  Tests were planned for June 1 to determine 
whether the appellant was qualified for the Air Force.  Until 
that time, all physical training was waived.  A physical 
profile serial report dated the following day showed the 
appellant was on 48 hour bed rest, but could go to meals.

On June 2, 1971, the veteran was evaluated by the Cardiology 
Clinic at Wilford Hall USAF Medical Center.  On June 3, 1971, 
the veteran requested a discharge from service after being 
notified that a medical board had determined that he did not 
meet the minimum standards for enlistment in the Air Force.  
The next day, a medical report from the Wilford Hall Center 
noted that the Induction Center reported the veteran's test 
results as normal. 

Tests performed at the Wilford Center found the result of the 
veteran's cardiac series was negative.  An electrocardiogram 
revealed a vertical heart.  There was intermittent first 
degree heart block with an occasional nonconductive T-wave 
with some areas of rhythm suggestive of Wenckebach 
phenomenon.  Tread mill exercise increased the heart rate to 
140 with a wandering arterial pacemaker into the junction.  
An examination of the heart revealed that there were no 
murmurs or gallops.  The diagnosis was that the veteran 
suffered from a history of rheumatic heart disease without 
sequelae and from abnormal cardiac conduction to the AV node 
(1st degree heart block and occasional 2nd degree heart 
block), and the etiology was undetermined. 

Finally, the Wilford Center report concluded that the 
veteran's condition existed prior to his entry into service 
and it had not been aggravated by service beyond the normal 
progression of the disease.  It was recommended that the 
veteran be discharged from the service under the provisions 
of ATC Regulation 39-6 for an EPTS condition, and that he 
consult a physician upon return to civilian life.  

The veteran originally claimed entitlement to service 
connection for heart disease in June 1971.  The RO reviewed 
the veteran's service medical records, and in a July 1971 
rating decision denied entitlement to service connection for 
rheumatic fever, history of, with abnormal cardiac 
conduction.  By letter dated July 12, 1971, the RO notified 
the veteran of this decision and his appellate rights.  He 
did not appeal.

In July 1999, the veteran sought to reopen his claim of 
entitlement to service connection for heart disease 
(Wenckebach disease).  He stated that he had never been 
diagnosed with this disability until he was discharged from 
the service with that condition.  Further, the veteran stated 
that he currently suffers from this disability and it is 
progressively becoming worse.  

In support of his claim, the veteran submitted a September 
1999 letter from his private physician, Neil Schaffner, M.D.  
Dr. Schaffner stated that the veteran suffers from an ongoing 
coronary artery disease status post myocardial infarction.  
This letter also indicated that the veteran received a 
cardiac evaluation in 1999 with normal results.  At that same 
time, the veteran underwent Holter Monitor testing which 
showed a previously arrhythmia and secondary AV block.  

In October 1999, the RO found that the Dr. Schaffner's letter 
was not adequate to reopen the veteran's claim for service 
connection for heart disease.  Following this decision, the 
veteran appealed to the Board and requested a local hearing.  
In January 2000, a hearing was held before the local hearing 
officer.  That transcript is of record.  

During the hearing the veteran submitted into evidence 
another letter from Dr. Schaffner dated in January 2000.  In 
this letter, Dr. Schaffner stated that he has provided care 
for the veteran since 1996.  Dr. Schaffner acknowledged that 
the veteran has a known diagnosis of second degree heart 
block, also known as Wenckebach phenomenon.  Based upon a 
review of the veteran's medical records, Dr. Schaffner stated 
that the veteran's cardiac condition did not exist prior to 
his entrance into the military but was present at the time of 
his discharge.  

Also during the hearing, the veteran testified that upon 
entrance into the service he notified his enlisting officer 
and the doctors at the induction center of his rheumatic 
fever history.  The veteran stated that he informed the 
enlisting officer that he was taking Penicillin but was told 
that he could not take any medication with him to basic 
training.  He stated that the doctors at the induction center 
told him that there was not anything wrong with him.  
Approximately three days after beginning basic training the 
veteran began having chest pains and sought medical 
treatment.  At that time, he stated that the attending 
physicians performed various tests and he was informed that 
he had heart trouble.  He maintained that this was the first 
time he was ever diagnosed with Wenckebach phenomenon.  
Further, he alleged that it was untrue that he notified 
service doctors that he had been diagnosed with this 
condition two years prior.  He averred that he never knew he 
had a heart condition before this point.  

The veteran testified that Dr. Glen Cayler, a cardiologist, 
performed a complete physical on him including an EKG prior 
to his enlistment and found nothing wrong with him.  The 
veteran stated that he was unaware whether his brief period 
of service caused him any additional heart damage.  He stated 
that after his discharge he reduced the amount of strenuous 
work he performed.  Additionally, he testified that he has 
continued to have heart trouble since his separation from the 
service. 

Before entering the service, the veteran stated that he was 
involved with strenuous activities such as basketball and 
football.  He also maintained that he performed various 
manual labor positions including loading lumber while working 
at a sawmill.  The veteran testified that prior to his 
service he never had any problems with his heart.  However, 
after service he had to be assigned different work because of 
his heart condition.  Finally, the veteran testified that 
upon arrival to basic training he was denied sleep and his 
medication and he feels that this caused his heart condition.  


II. Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2000). 

However, the presumption of soundness can be rebutted by 
clear and unmistakable evidence that a disorder existed prior 
to entry into service.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2000).  In determining whether a disorder 
existed prior to entry into service, it is important to look 
at accepted medical principles including clinical factors 
pertinent to the basic character, origin, and development of 
the disorder.  38 C.F.R. § 3.304(b)(1) (2000).  If 
universally recognized medical principles establish the 
existence of a disorder prior to entry into service, no other 
confirmation is needed.  38 C.F.R. § 3.303(c) (2000). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2000).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for heart 
disease.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2000).  In a July 
1971 rating decision, the RO denied the veteran's claim for 
service connection for a heart disease.  The veteran was 
notified of the RO's decision and of his appellate rights by 
letter dated July 12, 1971.  He did not appeal.  Thus, that 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

In the rating decision on appeal, the RO correctly 
adjudicated the veteran's claim according to the Hodge 
standard and under the definition of material evidence 
contained in 38 C.F.R. § 3.156(a), as discussed above. 

Pertinent evidence associated with the claims file since the 
July 1971 RO decision includes a letter from Dr. Schaffner 
dated in January 2000, which stated that the veteran's 
cardiac condition did not exist prior to his entrance into 
the military but was present at the time of his discharge.  
This evidence bears directly and substantially upon the 
specific matter under consideration and was not considered by 
the RO in its July 1971 decision.  At that time, the medical 
evidence of record indicated that the veteran's heart 
disability existed prior to service and was not aggravated by 
service.  Therefore, Dr. Schaffner's January 2000 letter is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  The aforementioned evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the Board is required to reopen the 
previously denied claim of entitlement to service connection 
for heart disease.  In addition, the Board finds that 
additional development by the RO is needed before the Board 
can proceed to adjudicate the veteran's claim on the merits.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
cardiovascular disorder is reopened.  To this extent only, 
the appeal is granted.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

VA's duty consists of making reasonable efforts to obtain 
relevant records, including private records, that the veteran 
adequately identifies.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(b)).  
Associated with the claims file are two letters written by 
Dr. Neil Schaffner.  In these letters, Dr. Schaffner 
identified Dr. Paul Moore at Montgomery Cardiovascular 
Associates and Dr. Wynne Crawford as physicians who have 
treated and or evaluated the veteran's heart condition.  
However, the veteran's claim file does not contain these 
doctors' treatment records.  Moreover, Dr. Schaffner's actual 
treatment records should also be requested and associated 
with the veteran's claims file.  The veteran's pre-service 
medical records from Dr. Cayler should also be requested.

Further, the record does not contain sufficient medical 
evidence to support the veteran's claim that his current 
cardiovascular disease arose during or is attributable to his 
military service.  He is currently diagnosed as having heart 
disease. Given that the diagnosis is established, it would 
not appear necessary to the Board that an examination be 
given.  A review of the veteran's records by a competent 
cardiovascular expert, however, would be of great assistance 
in determining the date of onset and etiology of the 
veteran's heart disease.  Medical expertise informed by full 
review of the history is required.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A(d)).  If an examination is determined to be 
necessary by the medical expert who reviews the file, an 
examination should be accomplished.

Finally, any additional medical records showing treatment for 
any heart disease after service may also be relevant and 
should be requested on remand.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide the 
names, addresses, and approximate dates 
of treatment for all those who have 
diagnosed or treated him at any time for 
cardiovascular disease.  Ask him to 
provide an appropriate release for each 
care provider, to include Dr. Glen 
Cayler, Dr. Neil Schaffner, Dr. Paul 
Moore, and Dr. Wynne Crawford.  Request 
from each provider so identified copies 
of all treatment records for the veteran 
that are adequately identified.  
Associate all responses with the claims 
file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran so he may obtain and submit 
the records himself.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, forward 
the claims file to a VA medical facility 
for review by an appropriate medical 
expert.  The claims folder and a copy of 
this remand are to be made available to 
the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

The examiner should specifically express an 
opinion as to the date of onset and etiology 
of the veteran's cardiovascular disease.  
Specifically, the examiner is asked to 
determine whether it is at least as likely as 
not that the veteran's heart condition 
diagnosed within a week of his entry onto 
active duty had its onset during active 
service or is related to any in-service 
disease or injury.  

If this condition had its onset prior to the 
veteran's active service, the examiner should 
express an opinion as to the likelihood that 
it underwent a permanent increase in severity 
beyond its normal progression during active 
service from May 27 to June 15, 1971.

The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.

If the examiner requires an examination of 
the veteran in order to render an opinion, 
it is requested that the veteran be 
scheduled for such examination.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examiner's report.  If 
the report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000);  see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  

4.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the appeal is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 


